DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the amendment filed on 11/02/2022; claim(s) 1- 20 is/are pending; claim(s) 1 & 15 is/are independent claim(s). 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.	

Response to Arguments
Applicant's arguments filed 11/02/2022 have been fully considered but they are not persuasive. 
I) With respect to double patenting rejection, applicant argues (See, Remarks, page 7) that the latest amendment can obviate this rejection. Examiner respectfully disagrees because even the amended limitation is clearly disclosed/suggested by Yanakawa (US 20200254642 A1) as set forth below.

II) With respect to 103 rejection, applicant argues following two points.
 (a) Yanakawa reference does not explicitly disclose " lifting the restriction from the operation of the other machine in response to the high-precision machining by the first machine tool being completed" as recited in claims 1 and 15. See Remarks, page 9.
(b) None of the references as applied by the Office disclose or suggest the newly added limitation. Specifically, applicant argues cited references do not teach “an analyzing unit that retrieves information on the first machine tool and the other machine, when a positional relationship between the first machine tool and the other machine indicates a possibility that vibrations caused by the operation of the other machine affect the first machine tool”.

Examiner’s Response: Examiner respectfully disagrees with both of these arguments.
 With respect to argument (a), Examiner notes, the argument does not offer any specific reasons about why the disclosure of the Yanakawa as set forth in the last office action (see, pages 5 & 121) does not teach/suggest lifting the restriction element of the claim. Hence, examiner continues to maintain that the disclosure of paras. 0041, 0056, & 0061 in the context of figs. 3- 4 clearly teaches this disputed limitation. Please note Yanakawa in fig. 3 clearly shows (in lower right-hand side corner of fig. 3) “cancellation of prohibition of X and X axes operations” for PC-2 that was paused because of the M1 and M2. 
With respect to argument (b) for the amended limitation, examiner notes Yanakawa clearly teaches this feature at least in paras. 0039- 0040 as further clarified below in 103 rejection. Specifically, Yanakawa discloses:
[0038] According to the machining programs shown in FIG. 2, the front vibration machining PA-1 on the third workpiece W3 in the fixed module M1 (the first control system m1) is executed in parallel with the front finishing PC-2 on the first workpiece W1 in the fixed module M3 (the third control system m3).

[0039] The modules M1, M2, M3 are disposed on the same bed 1. Accordingly, the vibration generated by machining of the workpiece W in one of the modules is easily transmitted to the other modules. Therefore, the machining accuracy of the front finishing PC-2, which requires relatively high machining accuracy, may be affected by the relatively large vibration of the front vibration machining PA-1. Accordingly, it is undesirable to execute the machining and the finishing in parallel.

[0040] To prevent the influence of the vibration caused by the front vibration machining PA-1 on the machining accuracy of the front finishing PC-2, the control portion 21 controls so that the front finishing PC-2 in the fixed module M3 is not executed in parallel with the front vibration machining PA-1 when the fixed module M1 performs the front vibration machining PA-1.

Hence, the program PC-2, executed by M3 is not executed in overlapping manner with PA-1. Here, the restriction is performed based on determination that M1, M2, and M3 are disposed on the same bed 1, which means the positional relationship between the machine tool M3 and M1/M2 indicates a possibility of vibration of M1/M2 affecting the machining accuracy performed by M3 during PC-2. 

Double Patenting
	Claims 1- 13, 15-16, & 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of co-pending Application No. 16/801203 (US Patent: 11,314,237) in view of Yanakawa et al. [Yanakawa] (US 20200254642 A1).
	
Instant Application 16/783,434
US Patent: 11,314,237 (Patent’237)
Remarks
Claim 1. A managing apparatus for factory equipment in a manufacturing site in which a first machine tool for high-precision
machining and at least one other machine are in operation, the managing apparatus configured for managing an operation of the other machine, the managing apparatus comprising:
Claim 1, A managing apparatus for factory equipment, the managing
apparatus being used in a manufacturing site in which a first machine tool for high-precision machining and at least one other machine are in operation, and used for managing an operation of the other machine, the managing apparatus comprising
Claims of the both applications are directed to a managing apparatus for factory equipment used in a manufacturing site having pluralities of machines. 
a data collecting unit that collects at least quality information on a workpiece having been
machined by the first machine tool and operational information on the other machine
a processor configured to: collect quality information on a workpiece having been machined by the first machine tool and operational information on the other
machine
The processor of the co-pending can include collecting unit; suggested by the co-pending
an analyzing unit that
retrieves 
A processor to: perform an analysis for determining correlation

an analyzing unit that …

 performs an analysis for determining correlation between the quality information on a workpiece having been machined by the first machine tool and the
operational information on the other machine
A processor to: perform an analysis for determining correlation between the quality information on a workpiece having been machined by the first
machine tool and a change in the operational information on the other machine
Processor suggests analyzing unit. Both have same function of determining correlation
an operation plan making unit that makes an operation plan, based on the correlation
determined by the analyzing unit, for imposing a restriction on an operation of the other machine
; and
A processor to: make an operation plan, based on the determined correlation for imposing a restriction on an operation of the other machine to reduce a change in an environmental temperature of the
first machine tool during high-precision machining performed by the first machine tool.
Same imposing function to other machines of the manufacturing site
an operation instruction providing unit that provides an operation instruction to the other machine based on the operation plan made by the operation plan making unit,
A processor to: provide an operation instruction to
the other machine based on the made operation plan
Anticipated/suggested by the co-pending’s limitation







	Accordingly, claim 1 of the patent’237 teaches all elements of the claim except the features shown with strikethrough emphasis. However, Yanakawa cures the deficiencies of the claim 1 of the patent’237. Specifically, Yanakawa teaches a managing apparatus [control device 20, analogous to claim 1 of patent’237’s managing apparatus] for factory equipment, the managing apparatus being used in a manufacturing site in which a first machine tool [Module M3] for high-precision machining and at least one other machine [modules M1 and M2 wherein “the modules M1, M2, M3 that function as separate lathes”] are in operation, and used for managing an operation of the other machine, comprising (figs. 1, [0013-0014, 0023]);
	an analyzing unit that retrieves information [retrieving of the information at the control portion 21 that is used to implement “that the front finishing PC-2 in the fixed module M3 is not executed in parallel with the front vibration machining PA-1”] on the first machine tool and the other machine, when a positional relationship [“modules M1, M2, M3 are disposed on the same bed 1… the vibration… is easily transmitted to the other modules”] between the first machine tool and the other machine indicates a possibility that vibrations caused by the operation of the other machine affect the first machine tool ([0039- 0041]).
	an operation plan making unit [item element 21, fig. 1] that makes an operation plan, based on the correlation determined by the analyzing unit, for imposing [“the vibration machining in the fixed module M1 may be stopped during the finishing in the fixed module M3”] a restriction on an operation of the other machine to reduce vibrations [“easily affected by the vibration can be automatically restricted during the predetermined machining”] to be transmitted to the first machine tool during high-precision machining performed by the first machine tool ([0045-0051]) and
	wherein the operation plan making unit is configured to make the operation plan further for lifting the restriction from the operation of the other machine in response to the high precision machining by the first machine tool being completed (Fig. 3 shows in $3 column cancellation of the prohibition/restriction of operation of M1 and M2 in X and X axes after PC-2 is completed).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Yanakawa and claim 1 of the patent’237 because they both are related to avoiding impact of operation of one device to another device in machining and (2) modify the claim 1 of the patent’237 to include its missing features from Yanakawa. Doing so only when vibration generated from other machines can affect the finishing quality because the other machines and the finishing performing machines are nearby or in the same bed, the restricting of the operation of the other machines will commence (Yanakawa, [0052]). Thus, claim 1 of the instant application is obvious over claim 1 of the patent’237 in view of Yanakawa.

	Regarding claim 15, this claim is rejected over claim 1 of the patent’237 in view of Yanakawa for the similar reasons set forth in claim 1.

	Similarly, limitations of claims 2- 9 are respectively anticipated/suggested by the claims 2- 9 of the patent’237 in view of Yanakawa. Therefore, these claims are obvious over claims 2- 9 of the patent’237 in view of Yanakawa. Claim 8 requires “vibration sensor” while the patent’237 states “temperature sensor” to monitor temperature parameter. However, PHOSITA knows that to directly measure vibration information of the Yanakawa, using vibration sensor is required.

	Regarding claims 10- 13, 16, & 19- 20 claim 1 of the patent’237 in view of Yanakawa teaches invention of these claims. Features not covered in claim 1 of the patent’237 are clearly disclosed in Yanakawa as discussed below. Yanakawa teaches additional details for claim 1 of the patent’237 about why (prevent the influence of the vibration, para. 0040) parallel execution of the two conflicting machines/operations should be avoided.	
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claims 1- 14 & 17: (See, Spec, pages 18- 9)
a) “a data collecting unit”: shown as item element 100 in fig. 3 and described as “a functional unit that collects information from each edge computer” in page 10.
b) “an analyzing unit”: shown as item 110 and described as using the software structure “by know analytical methods such as regression analysis and correlation analysis”, Spec, page 15, 1st paragraph.
c) “an operation plan unit”: shown as item 120 and described as “The operation plan making unit 120 is a functional unit that makes an operation plan based on the data collected” in page 18.
d) “an operation instruction providing unit” shown as item 130 and described as “a functional unit that provides an operation instruction” in page 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
Claim(s) 1- 6, 10- 13, 15- 16 & 19- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanakawa (US 20200254642 A1, Foreign Priority Date: September 28, 2017) in view of Shinoda et al. [Shinoda] (US 20180275639 A1, Pub. Date: September 27, 2018). 
Yanakawa and Shinoda are references of the record.

Regarding claim 1, Yanakawa teaches a managing apparatus [control device 20 shown in fig. 1] for factory equipment [item 100], in a manufacturing site in which a first machine tool [“a tool (working portion” of M3, wherein the “M3 performs grooving to form a groove on the outer circumference of the workpiece W and finishing, which is precision machining”] for high-precision machining and at least one other machine [M1 or M2, wherein the “module M1 performs vibration machining” and the “module M2 performs rough machining”] are in operation, the managing apparatus configured for managing an operation of the other machine, the managing apparatus comprising (Fig. 1, [0012 -0014, 0023-0025]);

 an analyzing unit [processor of the control device 20, fig. 1] that 
(i) retrieves information [information (e.g., “sequentially reads the machining programs in the storing areas $1, $2, $3”) that is used/retrieved by the control portion 21 to drive M3 for PC-2 and to prevent driving of the M1 and M2 so that “influence of the vibration” is prevented] on the first machine tool and the other machine, when a positional relationship [“modules M1, M2, M3 are disposed on the same bed 1… the vibration… is easily transmitted to the other modules”] between the first machine tool and the other machine indicates a possibility that vibrations caused by the operation of the other machine affect the first machine tool ([0020, 0027-0030, 0039- 0041]), and
(ii) performs an analysis for determining correlation [rule used by the modules M1 to M3 about generated vibration that can be easily transmitted or can affect the machining] between the quality information on a workpiece having been machined by the first machine tool and the operational information on the other machine ([0038-0039, 0061]); 
an operation plan making unit [processor of the control device 20, fig. 1] that makes an operation plan [plan(s) shown in figs. 2-3 about “Restricting the execution”], based on the correlation determined by the analyzing unit, for imposing a restriction [“the vibration machining in the fixed module M1 may be stopped during the finishing in the fixed module M3” & “not to start the front vibration machining PA-1 when the start instruction code "aaaa" and the axis to be stopped are read as the parameters in the machining program of the first control system m1 during the front finishing PC-2”] on an operation of the other machine to reduce vibrations to be transmitted to the first machine tool during high-precision machining performed by the first machine tool and an operation instruction providing unit [processor of the control device 20, fig. 1] that provides an operation instruction [“prevents the influence on the machining accuracy during the machining”] to the other machine based on the operation plan made by the operation plan making unit ([0040, 0045-0053]), 
wherein the operation plan making unit is configured to make the operation plan further for lifting [“finishing is not performed in parallel with the vibration machining” means after the finishing is over, vibration generated operations can be started like via “Cancellation of prohibition of X and Z axes operations” as shown in fig. 3] the restriction from the operation of the other machine in response to the high precision machining by the first machine tool being completed (Figs. 3-4, [0041, 0056, 0061]).
While Yanakawa already determines correlation between the quality information and the operational information on the other machine to avoid affecting the predetermined machining so that it does not parallelly execute finishing task (PC-2) and operation of PA-1, it is silent on specifying how it determined such correlation as claimed. Thus, Yanakawa is silent on teaching the managing apparatus also comprising a data collecting unit that collects at least quality information on a workpiece having been machined by the first machine tool and operational information on the other machine.
Shinoda is directed to controlling vibration that may be formed on one or more devices of a manufacturing site ([0002-004]) .Thus, Shinoda teaches a managing apparatus [analysis device 30, analogous to Yanakawa’s control device 20] collecting and analyzing the collected various data/information from a manufacturing site [“an arbitrary industrial machine” having various motors M1 to M5 shown in fig. 2, analogous to M1 to M3 of Yanakawa] having pluralities of other machine and a machine tool for high-precision machining [“tool T”] to minimize the failures (streaks or stripes) due to the transmitting of vibrations ([0004, 0033, 0082-0083], fig. 1). Specifically, Shinoda teaches a managing apparatus [device 30] for a factory equipment [tool 10, fig. 1], the managing apparatus being used in a manufacturing site in which a first machine [tool T] tool for high-precision machining and at least one other machine [e.g., servomotors M2, M3, Table 6, etc.,] are in operation, and used for managing an operation of the other machine, comprising: ([0042-0043]);
a data collecting unit [items 31+33+32 in fig. 2] that collects at least quality information [“machined surface measurement data” captured by the measuring device 20] on a workpiece having been machined by the first machine tool and operational information [“the chronological speed control data”] on the other machine ([0052-0053, 0065-0066], fig. 5 step s13); 
an analyzing unit [items 34 to 38] that performs an analysis for determining correlation [“associates the chronological speed control data and the spatial machined” and/or “vibrations are produced when the direction of movement of the head 2 or the table 6 is switched at the time of the machining”] between the quality information on a workpiece having been machined by the first machine tool and the operational information on the other machine (Fig. 2, [0037, 0054, 0067]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Shinoda and Yanakawa because they both related to minimizing the unacceptable generated vibration during machining a workpiece and (2) have the controller device 20 (fig. 1 of Yanakawa) to also use a data collection unit to collect quality information on a workpiece (like quality of the machining on the workpiece W that will produced as part A as shown in fig. 1 of Yanakawa) and operation information on the other machines (like M1 and M2) and analyze these collected data as in Shinoda. Shinoda teaches missing details for Yanakawa about how (collecting data from the manufacturing sites) its control device 20 can determine the correlation between the quality information and the operational information of other machines. Furthermore, Shinoda teaches using of one or more filters and or adjusting the machining operation to minimize the impact of the vibration transmission while machining the workpiece (Shinoda, [0059]).

Regarding claim 2, Yanakawa in view of Shinoda further teaches/suggests the managing apparatus for factory equipment according to claim 1, wherein the other machine is a second machine tool [M2 (“vibration machining PA-1”) is different from tool of the M1 as shown in fig. 1 of Yanakawa] different from the first machine tool, and the restriction is a restriction [restricting to include stops the program for the PA-1 which will have change on speed, acceleration and moving frequency of the axis of the PA-1 machine when viewed together with the disclosure of Shinoda “adjusts the machining condition”] on at least one of speed, 29acceleration [“certain operation is the acceleration and deceleration of the movable module”], and moving frequency of an axis of the second machine tool (Yanakawa, [0041- 0044, 0061] & Shinoda, [0059]).  
Regarding claim 3, Yanakawa in view of Shinoda further teaches/suggests managing apparatus for factory equipment according to claim 2, wherein the restriction is imposed only [“only the operation which affects the finishing accuracy” suggests only the required axis can be restricted rather than restricting all axis or all the modules] on a specific axis of the second machine tool (Yanakawa, [0048, 0052] & Shinoda, [0004]).  
Regarding claim 4, Yanakawa in view of Shinoda further teaches/suggests managing apparatus for factory equipment according to claim 1, wherein the other machine is an air conditioner [“Vibrations are also transmitted from a fan motor in an inverter or” of Shinoda and “only the execution of the machining where the influence of the vibration cannot be ignored is restricted” suggests/infers that if there is a fan nearby it’s operation can be restricted] different from the first machine tool, and the restriction is a restriction on an airflow rate of the air conditioner (Yanakawa, [0048], Shinoda, [0004]).  
Regarding claim 5, Yanakawa in view of Shinoda further teaches/suggests managing apparatus for factory equipment according to claim 1, wherein the managing apparatus reads a machining program for the first machine tool in advance and imposes the restriction on the other machine before the first machine tool starts planed high-precision machining (Yanakawa, [0046]).
Regarding claim 6, Yanakawa in view of Shinoda further teaches/suggests managing apparatus for factory equipment according to claim 1, wherein the restriction is an adjustment [shift in start time] to at least one of a start time and a finish time for a predetermined operation of the other machine (Yanakawa, [0039, 0046]).  
Regarding claim 10, Yanakawa in view of Shinoda further teaches/suggests the managing apparatus for factory equipment according to claim 1, wherein the operation plan making unit is configured to 
make the operation plan for imposing the restriction [“control to restrict a parallel execution of a predetermined operation”] on the operation of the other machine to reduce the vibrations to be transmitted to the first machine tool [M3 during PC-2] during the high-precision machining performed by the first machine tool while both the first machine tool and the other machine perform the respective operation at the same time [same operating shit/ “cycle time” for the machine, for example from 7 am to 3 pm to process the number of workpieces. Here even in the same shift/time of processing, parallel execution with precision machining tool and other tools are prohibited] (Yanakawa, Fig. 3 -4 & associated texts, [0007, 0035, 0041, 0047]).
Regarding claim 11, Yanakawa in view of Shinoda further teaches/suggests The managing apparatus for factory equipment according to claim 1, wherein the operation plan making unit is configured to make the operation plan that imposes the restriction on the operation of the other machine according to a predetermined operation restriction rule which is determined by a relationship of a degree of correlativity [whether the vibration influence can be ignored or not] between a product quality of the workpiece having been machined by the first machine tool and the operational information on the other machine (Yanakawa, Fig. 3 -4 & associated texts, [0007, 0041, 0047-0048]).
Regarding claim 12, Yanakawa in view of Shinoda further teaches/suggests the managing apparatus for factory equipment according to claim 1, wherein the operation plan making unit is configured to make the operation plan that imposes the restriction on the operation of the other machine according to a predetermined operation restriction rule that is determined by a relationship of a degree of correlativity between a product quality of the workpiece having been machined by the first machine tool and the operational information on the other machine during finishing of the workpiece, and the predetermined restriction on a controllable operation of the other machine ((Yanakawa, Fig. 3 -4 & associated texts, [0007, 0041, 0047-0048] & Shinoda, Fig. 3).

Regarding claim 13, Yanakawa in view of Shinoda further teaches/suggests The managing apparatus for factory equipment according to claim 12, wherein the operation plan making unit is configured to determine a time zone in which the restriction is imposed on the operation of the other machine (Figs. 3-4 show only the time zone when the PC-2 of M3 is performed, the M1 is restricted/prohibited).

Regarding claims 15- 16, Yanakawa in view of Shinoda teaches/suggests inventions of these claims for the similar reasons set forth above in claims 1 & 10 respectively.

Regarding claim 19, Yanakawa further teaches the managing apparatus for factory equipment according to claim 1, wherein the positional relationship between the first machine tool and the other machine indicates that the first machine tool and the other machine are in the same [“modules M1, M2, M3 are disposed on the same bed 1” suggests they are on the same floor because the “a machine tool 100” having the modules M1, M2, and M3 needs to be placed somewhere which can be in a room or on the floor as can be clear to PHOSITA. Since M1/M2 and M3 are part of the same bed, they all will be in the same room/floor] room, on the same floor, or on adjacent floors ([0039]).
Regarding claim 20, Yanakawa further teaches the managing apparatus for factory equipment according to claim 15, wherein the positional relationship between the first machine tool and the other machine indicates that the first machine tool and the other machine are in the same room, on the same floor, or on adjacent floors ([0039]).


Claim 7- 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanakawa in view of Shinoda, and further in view of Sustaeta et al. [Sustaeta] (US 20090204267 A1). Sustaeta is reference of the record.

Regarding claim 7, while Yanakawa in view of Shinoda teaches of collecting various information of the factory devices/modules and analyzing the collected data for determining the correlation thereof to be used to minimize the impacts of the vibration during machining, it still does not teach using machine learning to determine the correlation of the collected data.
Sustaeta is directed to a managing system for collecting and analyzing the collected data from pluralities of the motorized machines [Machine1, Machine2, ... shown in figs. 1s] used in a manufacturing site “to optimize quality control of products to be manufactured” accordance to one or more performance criteria that includes “noise, vibration” or like (Figs. 1K, 9, [0014-0016, 0094]).  Specifically, Sustaeta teaches a computer system [computer having ERP 184 as shown in figs. 1k/22 and control system 908] configured to perform an analysis for determining correlation between the collected pluralities of the machine data, wherein the correlation is determined by [“inference results in the construction of new events, conditions, or actions from a set of observed events and/or stored event data, whether or not the events are correlated …implicitly and/or explicitly classifiers can be utilized… suitable non-linear training schemes, neural networks, expert systems, etc.” & “continuously learn the production process being modeled and in so doing identify interdependencies or correlations”] machine learning ([0063, 0084, 0182-0184, 0229]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Sustaeta and Yanakawa in view of Shinoda because they both are related to enhancing the quality of the manufactured products from a manufacturing site by monitoring the signals of one or more machines and (2) further modify the system of Yanakawa in view of Shinoda to utilize well-known one or more machine learning/algorithm approach to determine its correlation after analyzing the collected data as suggested by Sustaeta. 	Doing so the system of Yanakawa in view of Shinoda can quickly identify problems or faults in the machines of the manufacturing sites to allow efficient problem detection and diagnosis also by considering the changing attributes of the machines (Sustaeta, [0233]).

Regarding claim 8, Yanakawa in view of Shinoda further teaches/suggests the managing apparatus for factory equipment according to claim 1, wherein the data collecting unit further collects information on vibrations at the first machine tool, 
However, Yanakawa in view of Shinoda does not teach using the vibration sensor to collect information on vibrations at the first machine tool as shown above with strikethrough emphasis.
Sustaeta is directed to a managing system [system shown in fig. 9] for collecting and analyzing the collected data from pluralities of the motorized machines [Machine1, Machine2, ... shown in figs. 1s] used in a manufacturing site “to optimize quality control of products to be manufactured” accordance to one or more performance criteria that includes “noise, vibration” or like (Figs, 9-11, [0014-0016, 0094]). Specifically, Sustaeta teaches a managing apparatus [“control system 908”] for factory equipment, comprising:
a data collecting unit that collects information on vibrations at the first machine tool, the vibrations being detected by a vibration sensor [“a vibration sensor”] ([0169-0170]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Sustaeta and Yanakawa in view of Shinoda because they both are related to enhancing the quality of the manufactured products from a manufacturing site by monitoring the signals of one or more machines and (2) modify the system of Yanakawa in view of Shinoda to use a vibration sensor to directly sense the experienced vibration as in Sustaeta. Doing so its managing apparatus can quickly determine whether the generated vibration can easily transmit to other machines or not (Yanakawa, [0039]).
  
Regarding claim 9, Yanakawa in view of Shinoda does not teach its managing apparatus is made up with a managing system having a plurality of managing apparatuses for factory equipment according to claim 1, the apparatuses being connected with each other via a network, wherein an analytical result provided by the analyzing unit is shared with each other among the managing apparatuses.
Sustaeta is directed to a managing system for collecting and analyzing the collected data from pluralities of the motorized machines [Machine1, Machine2, ... shown in figs. 1s] used in a manufacturing site “to optimize quality control of products to be manufactured” accordance to one or more performance criteria that includes “noise, vibration” or like (Figs. 1K, 9, [0014-0016, 0094]). Specifically, Sustaeta teaches a managing system [system 150 having a “host computer 150” with ERP component 184, accounting component 192, manufacturing component 194] having a plurality of managing apparatuses [computer/servers that execute components of the fig. 1K per para. 0062] for factory equipment, the apparatuses being connected with each other via a network, wherein an analytical result provided by the analyzing unit can be shared [arrows shown in fig. 1k] with each other among the managing apparatuses ([0014, 0062, 0095, 0101], Figs. 1k).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Sustaeta and Yanakawa in view of Shinoda because they both are related to enhancing the quality of the manufactured products from a manufacturing site by monitoring the signals of one or more machines and (2) modify the system of Yanakawa in view of Shinoda to use a managing system [server] with pluralities of managing apparatuses to perform the function of the control device 20 (fig. 1 of Yanakawa) as in Sustaeta. Doing so would allow remotely monitoring and controlling of the operating of the machine tool 100 (Sustaeta, [0101]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanakawa in view of Shinoda, and further in view of Bhide et al. [Bhide, reference of the record] (US 20180265316 A1).

Regarding claim 14, Yanakawa in view of Shinoda further teaches/suggests while developing the rules (of which modules and tasks shown in figs. 4- 5 of Yanakawa) the managing apparatus for factory equipment according to claim 1, wherein the analyzing unit is configured to compare data from a plurality of pairs, each pair including a machine tool and an edge computer (Figs. 4- 5 of Yanakawa and Figs. 2- 3 of Shinoda).
However, Yanakawa in view of Shinoda fails to teach when the data from a certain pair among the plurality of pairs has a different tendency from the data from other pairs among the plurality of pairs, the analyzing unit is configured to exclude the data having the different tendency as an outlier improper for the analysis.
Bhide teaches a CPU collecting data pair and analyzing the collected data, wherein an analyzing part of the CPU configured to compare data from a plurality of pairs, when the data from a certain pair among the plurality of pairs has a different tendency [“sometimes create outliers such as first data pair 507 and second data pair 508 in FIG. 5”] from the data from other pairs among the plurality of pairs, the analyzing unit is configured to exclude [“ignore paired leading 174 and trailing 176 edge skew values that are outside of a predetermined statistical range”] the data having the different tendency as an outlier improper for the analysis ([0047, 0050, 0055]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Bhide and Yanakawa in view of Shinoda because they both are related to collecting and analyzing the data pair and (2) modify the system of Yanakawa in view of Shinoda to develop its parallel execution prohibition rules (shown in figs. 2- 3 of Yanakawa) by ignoring the data pairs having different tendency compared to other pairs as in Bhide. Doing so the rules used to develop to restrict parallel execution of predetermined operation (e.g., machining task) and an operation (finishing task) to be affected by the predetermined operation of Yanakawa can be free from the noisy data pair by rejecting/ignoring them (Yanakawa, [0007] & Bhide, [0050]).  

Claim(s) 17- 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanakawa in view of Shinoda, and further in view of Ebihara et al [Ebihara] (US 20160214805 A1).

Regarding claim 17, Yanakawa in view of Shinoda further teaches: the modules M1, M2, M3 of the automatic lathe machine 100 are not limited to the ones in this embodiment ([0012, 0025]);  its disclosure is applicable when machining which may affect the machining accuracy of another machining exists due to vibration ([0053]) and operations of the other devices that can negatively impact (“vibration cannot be ignored”) the “precision machining” should be restricted to operate in parallel with precision machining ([0048]).
 However, Yanakawa in view of Shinoda fails to list additional examples of the other machining modules of the tool 100 except M2 and M1. As such, Yanakawa in view of Shinoda does not teach wherein the other machine includes an air conditioner, and the operational information on the other machine includes information on set temperature or environment of the air conditioner.
Ebihara teaches a machining tool [see figs. 1A- 1B analogous to machine 100 of Yanakawa] to comprise various modules including a first machine [e.g., “the main spindle 13 of the precision lathe 10”, analogous to M3 of Yanakawa] and other machine that includes vacuum chuck 14, and one or more air conditioner 30 and 31 ([0034, 0038]). Specifically, Ebihara teaches a factory environment of a manufacturing site comprising a first machine tool [“the main spindle 13 of the precision lathe 10”] for high-precision machine and at least one other machine are in operation, wherein the other machine includes an air conditioner [“air conditioner 31”], and the operational information on the other machine includes information on set temperature or environment [“the temperature inside the main chamber 6”] of the air conditioner ([0038- 0039, 0041]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Ebihara and Yanakawa in view of Shinoda because they both are related to a machining device performing precise machining of pluralities of workpieces that generate heat and (2) modify the system of Yanakawa in view of Shinoda to also include an air conditioner as further examples of other machine and to collect and process the temperature measurement around the machining modules as in Ebihara.
 Doing so temperature of the machining modules of the machine tool 100 can be kept in constant temperature as required to perform precise machining (Ebihara, [0039]). Addition of an air conditioner can be understood by PHOSITA as other modules that can be present in “machine tool 100” of Yanakawa but not explicitly discussed. Please note even the amended claim 17 does not require air conditioner to be restricted while performing high-precision machining because air conditioner is merely described as an additional element of the other machine that can further include other elements like M1, M2 of Yanakawa and not all examples of the other machines are required to be restricted.
Regarding claim 18, Yanakawa in view of Shinoda and Ebihara teaches invention of this claim for the similar reasons set forth above in claim 17.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Each function of the functional block shown in FIG. 3 is provided by executing the system program by the CPU 11 of the managing apparatus 1 shown in FIG. 2 to control the operation of each part of the managing apparatus 1”